Case 1:20-cv-05504 Document 1-2 Filed 07/17/20 Page 1 of 1

a = Joey De Jesus for NY State Assembly D38 @DeJesusSaves » 15h “
Ww; Hey @BOENYC, you disenfranchised @mrs_nizza & @illianlsntill even
— though they each attest to submitting materials in time—they each
submitted ballots along with their husbands’. Their husbands ballots were
date-stamped appropriately, theirs were marked 25th by G@USP5,
GO 2 Tl 4 © 6 a
=_ NYCBoardOfElections @) @BOENYC » 15h v
<a The ballots had to be postmarked by 6/23 in order to be valid.
C1 tl 1 O t
fe “Joey De Jesus for NY State Assembly D38 @DelesusSaves - 15h “
ice

eg \What I'm telling you is that they were mailed well in advance but their
ballots weren't postmarked in time while their husbands were despite being
submitted together.

QO 1 Qn © 6 cf,
a NYCBoardOfElections @) @SQENYC - 15h “
~<a We can't comment on a usps error. If the ballot is not time stamped by 6/25

it will be deemed invalid.

CO) 4 tl 5 2 it,

i Jillian Santella @JillianisntJill » 15h “
j My ballot was mailed on 6/22. Why would other ballots mailed from the

same location at the same time/date be postmarked on 6/23, but mine on

6/257
QO 2 tl 1 O 3 a
a NYCBoardOfElections @) @SOQENYC - 15h “
wy | apologize but we can't comment on @USP5 actions.
1 a1 Oo &
iS 1. «, Joey De Jesus for NY State Assembly D38 @DelesusSaves « 15h “
Ww? You don't get to disenfranchise a thousand people and then just apologize,
om YOU HAVE THEIR BALLOTS. COUNT THEM!
O 1 tl O05 a,
7 NYCBoardOfElections @ v

<a 496 @BOENYC

Replying to @DeJesusSaves @Jillianisntill and 2 others

Again, we do not have the ability to accept a ballot
that was not postmarked by 6/23.

6:40 PM - Jul 14, 2020 - Twitter for iPhone
